Title: General Orders, 6 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 6th 1777.
Salisbury.Stockbridge. Stamford.


General Lincoln’s division is to furnish the guards for the Quibbletown and Lincoln’s pass (or Mount pleasant) and to be execused from furnishing men for the other guards. And, as it would be inconvenient for the Generals and Field officers of the day for the line, to visit those guards—Genl Lincoln and his officers are excused from doing duty by Roster with the other divisions of the army.
Genl Lincoln is to establish a grand parade for his division, to assemble

his guards at, and appoint field officers to visit the guards by day and night.
He is to send a daily report of all extraordinary occurrences that happen in his division to the Major General of the day.
When Quarter-Masters or Commissaries are guilty of a neglect, or breach of duty, if they are attached to brigades; a report to be made to the Brigadier, who is to order a court of inquiry, and report the proceedings, if the charge is supported, to the Major General of the day. If they are not so attached, the complaint to be lodged with the Major General of the day, who will order a court of inquiry, and receive a report of their proceedings—The report, in both cases, to be submitted to the Commander in Chief, who will take care that offenders do not go unpunished—regimental Quarter Masters are not included in this order, who are subject to the same rules with other regimental officers.
The morning gun at day-break to be a signal for the revellie; and the evening gun at sun-set a signal for the retreat—The officers of quarter guards to see, that they are immediately after beaten in each regiment, in the order heretofore prescribed.
Mr Hezekiah Stoakes, by recommendation of the field officers of the 8th Virginia regiment, is appointed Pay Master thereof.
Major Genl Green’s division to practice with actual firing this afternoon at  o’clock—In this, and all like cases, before the men begin to fire, their arms to be critically examined by the officers to see that they are not loaded with ball; also attention to be paid to their having their cartridges so disposed, as to be in no danger through hurry, of making use of those charged with ball instead of the others. Accidents will be imputed to the carelessness of the officers, and they made to account for it.
Lieut: Myers tried by a General Court Martial the 3rd Instant for “Behaving in a scandalous and infamous manner, unworthy the character of an officer and gentlemen; in getting drunk, and abusing the Colonel, and the rest of the officers of the regiment he belongs to”—and acquitted.
The Commander in Chief is sorry he is obliged to dissent from this sentence; but as he cannot conceive from the face of the evidence, what reasons could influence the acquital; he is under the disagreeable necessity of directing a reconsideration of the matter.
